DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2021 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on February 18, 2021 has been fully considered. The addition of new claims 16-19 is acknowledged. In light of the amendment filed by Applicant, the previous rejections cited below are maintained. The new grounds of rejections are set forth below.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claim(s) 1-12, 16, 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kohlstrung et al (US 8,436,105).

5. Kohlstrung et al discloses a composition that can be thermally cured, comprising:
a) 5-90%wt of a diene-based polymer or copolymer containing an olefinic double bond and an aromatically substituted olefin, which is liquid or paste-like at 22ºC and having Mw of 1,000-50,000 (col. 4, lines 58-60) and the diene portion having vinyl bond in amount of 20-80%mol (col. 5, lines 5-18) and styrene content of 10-60%wt (col. 4, lines 35-53, as to instant claims 5-7), specifically a copolymer of styrene and diene (col. 4, lines 46-50, claim 2);
b) a vulcanization system comprising a sulfur and one or more accelerators (Abstract);
wherein sulfur is used in amount of 0.5-6.5%wt, or 1-4%wt (col. 5, lines 32-35, as to instant claims 1, 10) and accelerators are used in amount of 0.25-20%wt, or 0.8-12%wt (col. 5, lines 44-48, as to instant claims 8, 10);
c) 10-45%wt of a filler (col. 6, lines 33-36, as to instant claims 10, 11);
d) up to 6%wt of a physical or chemical blowing agent (col. 6, line 65-col. 7, line 10, 36-43);

f) up to 25%wt of a polybutadiene with molecular mass of 1,000-10,000 (col. 7, lines 49-55); 
g) up to 40%wt, or 5-25%wt of a hydrocarbon resin having softening point of more than 70ºC (col. 8, lines 1-25);
h) up to 40%wt, or 5-30%wt of a plasticizer (col. 8, lines 30-33).
The used hydrocarbon resins include commercial products Escorez 1102; Escorez 2173 (col. 8, lines 15-20 of Kohlstrung et al), which are the same commercial hydrocarbon resins used in instant invention ([0037] of instant specification).

6.  The specific composition comprises (col. 9, lines 1-26):
0-12%wt, or 1.5-5%wt of a solid rubber (as to instant claims 1, 10);
5-65%wt, or 10-50%wt of a liquid or paste styrene-butadiene copolymer (as to instant claims 1, 10);
0-25%wt, or 1-12%wt of polybutadiene with Mw of as low as 1,000 (as to instant claim 1, 10);
0-40%wt, or 2-30%wt of a plasticizer (as to instant claim 9);
0-40%wt, or 2-30%wt of a hydrocarbon resin (as to instant claims 1, 10);
0.5-6.5%, or 0.8-4%wt of sulfur;
0.25-7.5%wt, or 0.5-5%wt of vulcanization accelerator;
0-6%wt of a chemical blowing agent (as to instant claims 2, 4);
0-6%wt of a physical blowing agent (as to instant claim 2);

the composition after thermal curing loss factor comprises tan delta (DMA) at 20ºC of at least 0.5 (col. 11, lines 10-15, as to instant claim 12).
The particularly preferred compositions comprise 1-3%wt of sulfur and 0-3.0%wt of quinone crosslinker (col. 9, lines 35-60).

7. The specific Example 15 comprises the following composition:
A) 15%wt of rape seed oil (i.e. plasticizer, as in col. 8, lines 34-39);
B) 9%wt of polystyrene-polybutadiene copolymer, styrene content 40%wt, vinyl fraction 55%mol, Mw 15,000 (as to instant claims 5-7);
C) 5.4%wt of solid polybutadiene;
D) 6%wt of polybutadiene with Mw of 2100;
E) 18.5%wt of hydrocarbon resin;
F) 2.1%wt of sulfur;
G) 0.7%wt of MBTS (vulcanization accelerator);
H) 15.3%wt of mica and 11.5%wt of graphite (filler),
The composition after thermal curing loss factor comprises tan delta (DMA) at 20ºC of 1.04 (col. 19, lines 12-35, as to instant claim 12).
The composition is preferably characterized in that its viscosity at a temperature in the range of 15-60ºC is such that it can be pumped with a pump (col. 10, lines 1-5, as to instant claim 10).

In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. It is further noted that the polybutadienes having Mw of 1,000-50,000 are used as liquid polydiene component a4) as claimed in instant invention (see [0042] of instant specification).

9. As to instant claims 1, 3, Kohlstrung et al teaches that the vulcanization system may be: b1) sulfur and one or more accelerators (col. 5, lines 30-32), b2) organic peroxides (col. 6, lines 1-10), or b3) quinones (col. 6, lines 19-22), but preferably only one of the cited systems b1), b2) or b3) must be present (col. 8, lines 64-65). Given the sulfur-based vulcanization system is used in the composition of Kohlstrung et al, said composition will be free from organic vulcanization systems, or alternatively, it would have been obvious to a one of ordinary skill in the art to choose the vulcanization system b1) as the only vulcanization system in the composition of  Kohlstrung et al as well.
Kohlstrung et al.

11.  Since the composition of Kohlstrung et al is essentially the same as that claimed in instant invention, i.e. having the same components in the same amounts as those claimed in instant invention, therefore, the composition of Kohlstrung et al will inherently comprise the same properties as those claimed in instant invention, or alternatively would be reasonably expected to have the properties that are either the same as or close to those as claimed in instant invention as well, including having viscosity that is pumpable with a pump at 15-60ºC, having a loss factor tan delta as that claimed in instant invention, and when baked forming a cured material having a ratio of decrease in strength at 190ºC of within 30% (as to instant claims 10, 12, 16).
The above rejections were made in the sense of in re Fitzgerald (205 USPQ 594). (CAFC ) based on  presumption that the properties governing the claimed compositions , if not taught, may be very well met by the compositions of Kohlstrung et al, since the compositions of Kohlstrung et al  are essentially the same and made in essentially the same manner as applicants’ compositions, wherein the burden to show that it is not   the case is shifted to applicants;  or in the sense of  In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art. Where the claimed and prior In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

12.  In the alternative, though Kohlstrung et al does not explicitly and with sufficient specificity, such as by the way of a single example, recites the composition having all of the claimed components in the claimed ranges, including the use of quinone cross-linker in amount of 0.2%wt or less, specifically being free from the quinone cross-linker,  Kohlstrung et al discloses a composition comprising substantially the same components as claimed in instant invention, used in relative amounts that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention, wherein the amount of quinine cross-linker is specified as zero percent in the particularly preferred compositions (col. 9, lines 35-57). It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 

13.  Further, based on the teachings of Kohlstrung et al, it would have been obvious to a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific relative amounts of the used components, so to produce the final composition having a desired combination of properties, depending on the specific end use of the composition, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.  Claim(s) 1-12, 16, 18 are rejected under 35 U.S.C. 103 as unpatentable over Kohlstrung et al (US 8,436,105).

15. Kohlstrung et al discloses a composition that can be thermally cured, comprising:

b) a vulcanization system comprising a sulfur and one or more accelerators (Abstract);
wherein sulfur is used in amount of 0.5-6.5%wt, or 1-4%wt (col. 5, lines 32-35, as to instant claims 1, 10) and accelerators are used in amount of 0.25-20%wt, or 0.8-12%wt (col. 5, lines 44-48, as to instant claims 8, 10);
c) 10-45%wt of a filler (col. 6, lines 33-36, as to instant claims 10, 11);
d) up to 6%wt of a physical or chemical blowing agent (col. 6, line 65-col. 7, line 10, 36-43);
e) solid polybutadiene rubber having cis-1,4-double bonds in amount over 85% (col. 7, lines 56-65, as to instant claims 1, 10, 18);
f) up to 25%wt of a polybutadiene with molecular mass of 1,000-10,000 (col. 7, lines 49-55); 
g) up to 40%wt, or 5-25%wt of a hydrocarbon resin having softening point of more than 70ºC (col. 8, lines 1-25);
h) up to 40%wt, or 5-30%wt of a plasticizer (col. 8, lines 30-33).
The used hydrocarbon resins include commercial products Escorez 1102; Escorez 2173 (col. 8, lines 15-20 of Kohlstrung et al), which are the same commercial hydrocarbon resins used in instant invention ([0037] of instant specification).

0-12%wt, or 1.5-5%wt of a solid rubber (as to instant claims 1, 10);
5-65%wt, or 10-50%wt of a liquid or paste styrene-butadiene copolymer (as to instant claims 1, 10);
0-25%wt, or 1-12%wt of polybutadiene with Mw of as low as 1,000 (as to instant claim 1, 10);
0-40%wt, or 2-30%wt of a plasticizer (as to instant claim 9);
0-40%wt, or 2-30%wt of a hydrocarbon resin (as to instant claims 1, 10);
0.5-6.5%, or 0.8-4%wt of sulfur;
0.25-7.5%wt, or 0.5-5%wt of vulcanization accelerator;
0-6%wt of a chemical blowing agent (as to instant claims 2, 4);
0-6%wt of a physical blowing agent (as to instant claim 2);
10-45%wt of a filler (as to instant claim 11),
the composition after thermal curing loss factor comprises tan delta (DMA) at 20ºC of at least 0.5 (col. 11, lines 10-15, as to instant claim 12).
The particularly preferred compositions comprise 1-3%wt of sulfur and 0-3.0%wt of quinone crosslinker (col. 9, lines 35-60).

17. The specific Example 15 comprises the following composition:
A) 15%wt of rape seed oil (i.e. plasticizer, as in col. 8, lines 34-39);
B) 9%wt of polystyrene-polybutadiene copolymer, styrene content 40%wt, vinyl fraction 55%mol, Mw 15,000 (as to instant claims 5-7);
C) 5.4%wt of solid polybutadiene;

E) 18.5%wt of hydrocarbon resin;
F) 2.1%wt of sulfur;
G) 0.7%wt of MBTS (vulcanization accelerator);
H) 15.3%wt of mica and 11.5%wt of graphite (filler),
The composition after thermal curing loss factor comprises tan delta (DMA) at 20ºC of 1.04 (col. 19, lines 12-35, as to instant claim 12).
The composition is preferably characterized in that its viscosity at a temperature in the range of 15-60ºC is such that it can be pumped with a pump (col. 10, lines 1-5, as to instant claim 10).

18. Though the polybutadiene with molecular mass of 1,000-10,000 (component D) in Example 15) is not explicitly specified as liquid, since said polubutadiene is having molecular mass of as low as 1,000, therefore, said component will intrinsically and necessarily be, or would be reasonably expected to be, at least partially, in liquid state as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. It is further noted that the 

19. As to instant claims 1, 3, Kohlstrung et al teaches that the vulcanization system may be: b1) sulfur and one or more accelerators (col. 5, lines 30-32), b2) organic peroxides (col. 6, lines 1-10), or b3) quinones (col. 6, lines 19-22), but preferably only one of the cited systems b1), b2) or b3) must be present (col. 8, lines 64-65). Given the sulfur-based vulcanization system is used in the composition of Kohlstrung et al, said composition will be free from organic vulcanization systems, or alternatively, it would have been obvious to a one of ordinary skill in the art to choose the vulcanization system b1) as the only vulcanization system in the composition of  Kohlstrung et al as well.

20. Further, in the particularly preferred composition the sulfur is used in amount of 1-3%wt and quinone (i.e. an organic vulcanizing system) is used in amount of zero to 3%wt, i.e. the composition being free from the quinone vulcanizing system is within the teachings of Kohlstrung et al.

21.  Since the composition of Kohlstrung et al is substantially the same as that claimed in instant invention, i.e. having the same components in the same amounts as those claimed in instant invention or in amounts having ranges overlapping with those as claimed in instant invention, wherein the amount of quinine cross-linker is specified as zero percent in the particularly preferred compositions (col. 9, lines 35-57), therefore,  Kohlstrung et al will intrinsically and necessarily comprise the same properties, or would be reasonably expected to comprise the properties having ranges overlapping with or close to those as claimed in instant invention as well, including a loss factor tan delta as that claimed in instant invention, and when baked forming a cured material having a ratio of decrease in strength at 190ºC of within 30% (as to instant claims 10, 12, 16). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

22.  Further, based on the teachings of Kohlstrung et al, it would have been obvious to a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific relative amounts of the used components, so to produce the final composition having a desired combination of properties, depending on the specific end use of the composition, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


23.  Claim(s) 1-12, 16-18 are rejected under 35 U.S.C. 103 as unpatentable over Kohlstrung et al (US 8,436,105) in view of Koch (US 5,356,994).

24. The discussion with respect to Kohlstrung et al (US 8,436,105) set forth in paragraphs 14-22 above, is incorporated here by reference.

25.  Though Kohlstrung et al discloses the solid rubber having cis 1,4-double bonds in amount of more than 85% (col. 7, lines 58-60), Kohlstrung et al does not specify said solid rubber having Mooney viscosity of 20-60.

26. However, Koch discloses a hot-vulcanizable pumpable rubber-based adhesive/sealant composition comprising a combination of a solid butadiene  rubber and a liquid diene rubber (Abstract), further in combination with carbon black and plasticizers (col. 3, lines 20-35) and vulcanized by sulfur/accelerator vulcanization system (col. 3, lines 44-45), 
wherein the solid rubber is specified as having at least 95% of cis 1,4-double bonds and Mooney viscosity of 46-50 (col. 3, lines 9-17; col. 4, lines 61-66; col. 5, lines 1-5).
The composition is used in automobile industry (col. 3, lines 42-44; Abstract).

27. Since both Kohlstrung et al and Koch  are related to heat-curable pumpable sulfur-vulcanized compositions comprising a solid butadiene rubber and a liquid diene rubber, used as sealants in automobile industry (col. 1, lines 24-28; col. 2, lines 15-16; col. 10, lines 51-63), and thereby belong to the same field of endeavor, wherein Kohlstrung et al does not specify Mooney viscosity of used solid rubber, but Koch teaches the solid rubbers having Mooney viscosity of 45-50, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Koch  and Kohlstrung et al, and to include, at least partially, or obvious to try to include, at least partially, the solid rubber of Koch as the solid rubber component in the composition of Kohlstrung et al, since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

28. Claim(s) 1-12, 19 are rejected under 35 U.S.C. 103 as unpatentable over Kohlstrung et al (US 8,436,105) in view of Korpman et al (US 5,760,135).

29. The discussion with respect to Kohlstrung et al (US 8,436,105) set forth in paragraphs 14-22 above, is incorporated here by reference.

30. Though Kohlstrung et al does not specify the liquid polydiene rubber having a glass transition temperature of less than -30ºC,
Korpman et al discloses an adhesive composition comprising a combination of a solid butadiene rubber and a liquid polyene rubber (Abstract, col. 3, lines 5-10; col. 4, lines 10-19), vulcanized by sulfur (col. 4, lines 37-39), wherein the liquid rubber is specified as having a glass transition temperature (Tg) of less than -50ºC (col. 4, lines 22-25).
Kohlstrung et al and Korpman et al are related to adhesive/sealant compositions comprising a combination of a solid butadiene rubber and a liquid polydiene rubber, vulcanized by sulfur, and thereby belong to the same field of endeavor, wherein Korpman et al discloses the used liquid rubbers having Tg of -50ºC, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Kohlstrung et al  and Korpman et al, and to include, or obvious to try to include, at least partially, the liquid rubber having Tg of less than -50ºC of  Korpman et al as the liquid rubber in the composition of Kohlstrung et al as well, since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Obviousness Double Patenting rejection I
32.     Claims 1-12, 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,436,105.

33. The rejection is adequately set forth on pages 8-10 of an Office action mailed on April 17, 2020; p. 12 of an Office Action mailed on October 19, 2020 and is incorporated here by reference.

34. As to newly added claim 16, since the composition of US 8,436,105 is substantially the same as that claimed in instant invention, i.e. having the same components in the same amounts as those claimed in instant invention or in amounts having ranges overlapping with those as claimed in instant invention, wherein the amount of quinine cross-linker is specified as zero percent in the particularly preferred compositions (col. 9, lines 35-57), therefore, the composition of US 8,436,105 will intrinsically and necessarily comprise the same properties, or would be reasonably expected to comprise the properties having ranges overlapping with or close to those as claimed in instant invention as well, including a loss factor tan delta as that claimed in instant invention, and when baked forming a cured material having a ratio of decrease in strength at 190ºC of within 30%. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

35. Since no Terminal Disclaimer has been filed, the rejection is maintained.

Obviousness Double Patenting rejection II
36.     Claims 1-12, 16, 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No.10,308,791 in view of Kohlstrung et al (US 8,436,105). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

37.  The rejection is adequately set forth on pages 13-20 of an Office Action mailed on October 19, 2020 and is incorporated here by reference.


38. As to newly added claims 18, Kohlstrung et al discloses the used solid rubber having cis 1,4-double bonds in amount of over 85% (col. 7, lines 58-60 of Kohlstrung et al).

39. As to newly added claim 16, since the composition of U.S. Patent No.10,308,791  in view of Kohlstrung et al is substantially the same as that claimed in instant invention,  U.S. Patent No.10,308,791 in view of Kohlstrung et al will intrinsically and necessarily comprise the same properties, or would be reasonably expected to comprise the properties having ranges overlapping with or close to those as claimed in instant invention as well, including a loss factor tan delta as that claimed in instant invention, and when baked forming a cured material having a ratio of decrease in strength at 190ºC of within 30%. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
40. Since no Terminal Disclaimer has been filed, the rejection is maintained.

Response to Arguments
41.  Applicant's arguments filed on February 18, 2021 have been fully considered but they are moot in light of discussion set forth above.

Kohlstrung et al (US 8,436,105), it is noted that:
1)  Kohlstrung et al discloses the same components as claimed in instant invention is relative amounts that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention.
2) Kohlstrung et al teaches that the vulcanization system may be: b1) sulfur and one or more accelerators (col. 5, lines 30-32), b2) organic peroxides (col. 6, lines 1-10), or b3) quinones (col. 6, lines 19-22), but preferably only one of the cited systems b1), b2) or b3) must be present (col. 8, lines 64-65). Given the sulfur-based vulcanization system is used in the composition of Kohlstrung et al, said composition will be free from organic vulcanization systems, or alternatively, it would have been obvious to a one of ordinary skill in the art to choose the vulcanization system b1) as the only vulcanization system in the composition of  Kohlstrung et al as well.
Further, in the particularly preferred composition the sulfur is used in amount of 1-3%wt and quinone (i.e. an organic vulcanizing system) is used in amount of zero to 3%wt, i.e. the composition being free from the quinone vulcanizing system is within the teachings of Kohlstrung et al. Though Kohlstrung et al discloses that combined vulcanization systems of sulfur, accelerators and quinone oxime can be employed (col. 6, lines 22-26), Kohlstrung et al does not require the use of said combination.
3) Though Kohlstrung et al does not exemplify the composition that is free from quinone vulcanizing agent or having 0.2%wt or less of quinone, this does not negate a finding of obviousness under 35 USC 103 since a preferred embodiment such as an 

43. With respect to Applicant’s arguments regarding unexpected results of instant invention, specifically with respect to the criticality in using quinone  in amount of 0,2%wt or less, it is noted that 
1) Comparative example 5 shows the composition having 2%wt of sulfur and zero percent of quinone, but is having the ratio of decreased in strength even higher than the composition of Comparative example 2 showing the use of 0.3%wt of quinone (Table 2 of instant specification). Therefore, no sufficient evidence of criticality in using the quinine vulcanizing agent in amount of 0.2%wt or less has been provided.
2) Further, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764